ORDER

PER CURIAM.
R.M. (“Mother”) appeals the judgment of the Circuit Court of St. Louis County terminating her parental rights to her minor children, L.M. and T.M.1 We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would have no prece-dential value. We have, however, provided the parties with a brief memorandum explaining the reasons for our decision. The judgment is affirmed pursuant to Rule 84.16(b).

. Father was a party to the proceedings in the circuit court but is not a party to this appeal.